Citation Nr: 0948765	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis B. 

2.  Entitlement to an increased disability rating for 
service-connected residuals of right clavicle fracture, 
status-post repair, currently evaluated 10 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee with 
history of ganglion cyst, status-post removal, currently 
evaluated 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
service-connected residuals of left mandible fracture, status 
post open reduction/internal fixation with resultant 
temporomandibular joint (TMJ) dysfunction, currently 
evaluated 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1985 to January 2006. 
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, denied the 
Veteran's claim of entitlement to service connection for 
residuals of hepatitis B.  The RO also granted service 
connection for: residuals of right clavicle fracture, status-
post repair, and assigned a noncompensable (zero percent) 
disability evaluation therefor; osteoarthritis of the right 
knee with history of ganglion cyst, status-post removal, and 
assigned a noncompensable (zero) disability evaluation; and 
residuals, left mandible fracture, status post open 
reduction/internal fixation, with resultant TMJ dysfunction, 
and assigned a 10 percent disability evaluation.  Original 
jurisdiction over the case was subsequently transferred to 
the Louisville, Kentucky RO. 

In a March 2008 rating decision, the disability evaluations 
for both right clavicle fracture, status-post repair, and 
osteoarthritis of the right knee with history of ganglion 
cyst, status-post removal were increased to 10 percent 
disabling.  Neither the Veteran nor his representative have 
indicated that they are satisfied with the ratings.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [noting that when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated]. 

Issues not on appeal

The February 2006 rating decision also granted service 
connection for asthma with chronic obstructive pulmonary 
disease, residuals of mandible fracture with paresthesia, a 
scar on the left jaw, residuals of right scaphoid fracture, 
scar on the right shoulder, scar on the right knee, 
hypertension, left foot bone spur, residuals of fractured 
right zygomatic arch, residuals of nasal fracture, residuals 
of fracture of multiple ribs, residuals of fracture of left 
distal radius, and residuals of fracture of left fifth 
metacarpal.  The Veteran did not disagree with those 
decisions.  Accordingly, those issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement (NOD) initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The above-referenced March 2008 RO rating decision also 
granted increased disability ratings for the service-
connected right shoulder scar, right knee scar  
And residuals of mandible fracture with paresthesia.  The 
Veteran has not disagreed with those decisions.

Additional evidence

In December 2009, the Board received additional evidence in 
this case without a waiver for initial RO consideration.  See 
38 C.F.R. § 20.1304 (2009).  The evidence consisted of 
service treatment records pertaining to smoking cessation 
which are not pertinent to the issues currently on appeal, 
and as such, the Board may proceed with the issues herein.  

Remanded issue

The issue of an increased disability rating for service-
connected residuals of left mandible fracture, status post 
open reduction/internal fixation with resultant TMJ 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
indicates that the Veteran does not currently evidence any 
active hepatitis B infection or any residuals thereof.

2.  The objective clinical findings do not show that the 
Veteran's service-connected residuals of right clavicle 
fracture, status-post repair is manifested by dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.

3. The Veteran's service-connected osteoarthritis of the 
right knee with history of ganglion cyst, status-post removal 
is manifested complaints of pain and by X-ray evidence of 
degenerative changes.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis B was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an increased disability rating for the 
service-connected residuals of right clavicle fracture, 
status-post repair have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5203 
(2009).

3.  The criteria for an increased rating for the Veteran's 
service-connected osteoarthritis of the right knee with 
history of ganglion cyst, status-post removal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of 
hepatitis B; and increased ratings for service-connected 
residuals of right clavicle fracture and osteoarthritis of 
the right knee with history of ganglion cyst.  The issue of 
an increased rating for left mandible fracture is addressed 
in another section of this decision. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection and increased rating 
claims in a January 7, 2008, letter from the RO. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 7, 2008, letter whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal Agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letter to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See the January 7, 2008, letter at page 3.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue; the Veteran was 
advised as to elements (2), (3), (4) and (5) in the January 
7, 2008, letter.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life]. 

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case. In addition to entitlement to service connection, this 
matter concerns appeals from initial rating decisions and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. §§ 
5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely NOD with respect to the 
initial rating or effective date assigned following the grant 
of service connection.  See also Goodwin v. Peake, 22 Vet. 
App. 28 (2008) [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

In any event, the Veteran received specific notice of 
Vazquez-Flores in a May 7, 2008, letter. 

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the January 
2008 and May 2008 letters, and his claims were readjudicated 
in the July 2008 supplemental statement of the case (SSOC), 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records, VA outpatient medical records, and 
provided the Veteran with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for residuals of 
hepatitis B. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Court has held that the "current disability" requirement is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim."  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The Veteran essentially contends that he has residuals of 
hepatitis B related to his military service.  The Board 
observes that the Veteran was informed in April 1995 that 
laboratory tests were positive for the presence of the 
Hepatitis Core Antibody and that therefore he could not 
donate blood.   

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

 With respect to Hickson element (1), service connection 
presupposes a diagnosis of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).
 
In this case, the competent medical evidence of record is 
absent any indication of current hepatitis B infection or 
residuals thereof.  A December 2005 examination report noted 
that the Veteran was status-post hepatitis B infection, and 
his surface antibodies reflected an old infection.  
The examiner noted that this did not affect general body 
health.  The report was pertinently negative for any current 
symptoms of hepatitis (e.g., no effect on body weight; no 
abdominal pain; no easy fatigability; no weakness, jaundice, 
or incapacitation; no vomiting of blood, no black tarry 
stools; no abdominal tapping required and no functional 
impairment). 

Further, a VA treatment records are pertinently negative for 
any current hepatitis B infection or active residuals 
thereof, and the Veteran has not offered any other medical 
evidence to demonstrate current active hepatitis B infection.

Accordingly, a review of the evidence presented indicates no 
competent medical diagnosis of active hepatitis B infection 
or residuals.  The claim relies on the Veteran's own self-
diagnosis.  It is, however, now well-established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the 
Veteran's statements, offered in support of his claim, are 
not competent medical evidence and do not serve to establish 
current hepatitis B infection.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes current active 
hepatitis B infection.  He has not done so. See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

It appears from the medical evidence that there was exposure 
to hepatitis B virus sometime in the past, which resulted in 
the finding of the presence of the Hepatitis Core Antibody 
during service.  The Board can readily understand why the 
Veteran may be concerned.  However, the competent medical 
evidence of record does not indicate the presence of active 
hepatitis B infection at any time during the appeal period 
[the Veteran filed his claim of entitlement to service 
connection in November 2005].  Cf. McClain v. Nicholson, 21 
Vet. App. 319 (2007).

Because the competent medical evidence of record does not 
substantiate a diagnosis of current hepatitis B infection, 
the first Hickson element is not met, and service connection 
is not warranted on that basis.  See Degmetich v. Brown, 104 
F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for residuals of hepatitis B.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right clavicle fracture, 
status-post repair, currently evaluated 10 percent disabling. 

The Veteran seeks an increased rating for his service-
connected residuals of right clavicle fracture, status-post 
repair, which is currently evaluated 10 percent disabling.



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Fenderson

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran's disability has been evaluated under Diagnostic 
Codes 5299-5203.  See 38 C.F.R. § 4.20 (2009) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; see 
also 38 C.F.R. § 4.27 (2009) [unlisted disabilities requiring 
rating by analogy will be coded first using the numbers of 
the most closely related body part and '99;" hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009) 
[impairment of clavicle or scapula].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board 
has considered whether another rating code or codes are "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board has reviewed the medical evidence of record and 
based on the diagnosis, anatomical localization and 
symptomatology can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.  The Veteran is status-post distal right 
clavicle fracture, with a history of a right clavicle 
fracture in 1994.  The evidence medical shows that the 
Veteran has nearly full range of motion in the right arm, so 
consideration under Diagnostic Code 5201 is not appropriate. 
Accordingly, the Veteran's disability will be rated under 
Diagnostic Code 5203.

Specific schedular criteria

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement. The assigned 
percentages are the same for the major and minor extremities.  
See 38 C.F.R. § 4.69 (2009) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Analysis

Schedular rating

To warrant a 20 percent rating for the Veteran's service-
connected right shoulder disability under Diagnostic Code 
5203, the medical evidence must demonstrate dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  

The February 2008 VA examination report noted that there were 
no recurrent shoulder dislocations.  There was also no 
indication in the examination report of nonunion of the 
clavicle with loose motion.  The record is, likewise, also 
negative for any evidence of dislocation of the clavicle, or 
nonunion of the clavicle with loose movement.  Accordingly, 
an increased disability rating for the Veteran's right 
shoulder disability is not warranted under Diagnostic Code 
5203.

DeLuca consideration

The Board is mindful of the Veteran's complaints of pain.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
Diagnostic Code 5203, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

VA examination reports described a scar on the right shoulder 
associated with the Veteran's service-connected right 
shoulder disability.  The scar was service-connected and has 
been rated by the RO as 10 percent disabling.  The Board can 
identify no other right shoulder disability which could be 
separately rated.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased schedular 
disability rating for his service-connected right shoulder 
disability.  

For the sake of economy, the Board will address the matters 
of Fenderson and extraschedular ratings in a common 
discussion, below.  

3.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee with 
history of ganglion cyst, status-post removal, currently 
evaluated 10 percent disabling. 

The Veteran also seeks an increased rating for his service-
connected osteoarthritis of the right knee with history of 
ganglion cyst, status-post removal, which is currently 
evaluated 10 percent disabling. 

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings and rating musculoskeletal disabilities have been set 
forth above and will not be repeated.

Assignment of diagnostic code

The Veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5015 [benign new growths 
of the bones]-5010 [arthritis, due to trauma].  See 38 C.F.R. 
§ 4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Specific schedular criteria

Under Diagnostic Code 5015, benign new growths of the bones 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (2009).  Accordingly, the Board 
will consider whether the Veteran is entitled to a higher 
evaluation under diagnostic codes pertaining to limitation of 
motion of the knee.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009) [degenerative arthritis].  Under Diagnostic Code 
5003, arthritis of a major joint is rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

Analysis

Schedular rating

As was explained above, under Diagnostic Code 5003, arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  In order to merit disability 
rating in excess of 
10 percent for arthritis, limitation of flexion and/or 
extension must be demonstrated pursuant to Diagnostic Codes 
5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).

The Veteran was afforded a VA examination for his right knee 
in February 2008.  Ranges of motion were from 0 to 140 
degrees on flexion and 90 to 0 on extension.  
Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is 140 degrees flexion and zero degrees extension.  
The 140 degrees of flexion and zero degrees of extension 
recorded in connection with the February 2008 VA examination 
is thus considered to be normal and is consistent with the 
assignment of a noncompensable rating.  The finding of 
extension from 90 degrees is similarly noncompensable.    

There is no evidence which indicates a greater limitation of 
flexion and extension currently exists in the right knee.  A 
previous examination in December 2005 showed normal ranges of 
motion.  Accordingly, an increased disability rating cannot 
be assigned based on Diagnostic Codes 5260-5261.

The record indicates radiographic evidence of right knee 
arthritis.  Under  Diagnostic Code 5003, where X-ray evidence 
of degenerative arthritis is presented, but the loss of range 
of motion is noncompensable, a 10 percent disability rating 
will be assigned.  So it is in this case. 

Accordingly, the criteria for higher schedular disability 
rating for the right knee have not been met.

DeLuca consideration

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).

The February 2008 examination report noted the Veteran's 
complaints of right knee pain stiffness, swelling, and flare-
ups.  The Veteran further indicated that factors affecting 
functional impairment were weather and hard workouts; he was 
unable to run the same during a flare-up.  

However, the competent medical evidence does not indicate 
that the Veteran's current symptomatology warrants the 
assignment of additional disability.  The February 2008 VA 
examiner indicated that there was no additional limitation of 
motion on repetitive use or worse pain with repeated 
movements times three.  Additionally, the examiner noted that 
there was no weakness, fatigue, lack of endurance, or 
incoordination.  Similarly, the report of the December 2005 
VA examination showed that right knee function was not 
additionally limited by 
Fatigue, weakness and the like.

No DeLuca factors have been medically identified.  
Accordingly, the Board finds that an additional disability 
rating, over and above the 10 percent disability rating now 
assigned for the right knee, is not warranted.

Esteban consideration

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Board has considered whether the Veteran's 
right knee disability should be separately rated under 
Diagnostic Code 5257 [subluxation or instability].

At the February 2008 examination, the Veteran complained of 
right knee instability.  However, the record contains no 
objective medical evidence of subluxation or instability in 
either knee.  Crucially, the February 2008 VA examiner 
specifically indicated that there was no instability.  There 
have been no clinical findings consistent with subluxation.

In short, the record shows that the Veteran's knee disability 
is primarily manifested by subjective complaints of pain with 
no loss in range of motion.  There is insufficient medical 
evidence to warrant separate disability ratings based upon 
instability.  Accordingly, the Board finds that separate 
ratings under Diagnostic Code 5257 cannot be assigned.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.  As was explained above, 
both flexion and extension warrant noncompensable disability 
ratings; thus, separate ratings do not avail the Veteran.

Additionally, the evidence of record shows a scar on the 
right knee associated with the Veteran's service-connected 
right knee disability.  The scar was service-connected and 
has been rated by the RO as 10 percent disabling.  The Board 
can identify no other right knee disability which could be 
separately rated.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that increased schedular rating is not 
warranted.

Fenderson consideration

The Veteran's appeal stems from the initial assignment of 
disability ratings.  The Court has held that an appeal from 
an initial rating is a separate and distinct claim from a 
claim for an increased rating.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
residuals of right clavicle fracture and  osteoarthritis of 
the right knee have not changed appreciably since the Veteran 
filed his claims.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating for any of the 
disabilities at any time during the appeal period.  

Therefore, 10 percent disability ratings were properly 
assigned for residuals of right clavicle fracture and 
osteoarthritis of the right knee during the entire period 
from the date of service connection, February 1, 2006.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's two service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to his 
service-connected disabilities after the initial injuries 
from which the current disabilities arise, and not after 
service.  
As for employment, there is no evidence that the Veteran's 
service-connected disabilities markedly interfere with 
employment.  Although the Veteran appears to be unemployed, 
he is service connected for numerous other disabilities; 
there is nothing in the record to indicate that either of 
these two service-connected disabilities cause impairment 
with employment over and above that which is contemplated in 
the assigned 10 percent schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Service connection for residuals of hepatitis B is denied.  

An increased disability rating for service-connected 
residuals of right clavicle fracture, status-post repair is 
denied. 

An increased disability rating for service-connected 
osteoarthritis of the right knee with history of ganglion 
cyst, status-post removal is denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected residuals of left mandible fracture, status 
post open reduction/internal fixation with resultant TMJ 
dysfunction, currently evaluated 10 percent disabling. 

In addition to the service-connected residuals of left 
mandible fracture with TMJ, the Veteran is also service-
connected for residuals of mandible fracture, with 
paresthesia, mental branch, left inferior alveolar nerve 
(rated 10 percent disabling); and a left jaw scar (rated 
noncompensably disabling).  The Veteran has not appealed the 
latter two disability ratings.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (200).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008).    

This issue thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]. These questions must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The Veteran should be afforded an 
examination to determine the current 
severity of his service-connected 
residuals of left mandible fracture, 
status post open reduction/internal 
fixation with resultant TMJ dysfunction.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examination 
report should comply with all AMIE 
protocols for dental disabilities.  The 
examiner should specifically comment on 
the degree (slight, moderate, or severe) 
of displacement of the mandible, and 
provide measurements for the range of 
motion of temporomandibular articulation.  
The examiner should also distinguish among 
disability caused by the three related 
disabilities  [left mandible fracture, 
status post open reduction/internal 
fixation with resultant TMJ dysfunction; 
residuals of mandible fracture, with 
paresthesia, mental branch, left inferior 
alveolar nerve; and left jaw scar].  A 
report should be prepared by the examiner 
and associated with the Veteran's VA 
claims folder.

 2.  Following the completion of the 
foregoing development, and after 
undertaking any other development it deems 
necessary, the VBA should readjudicate the 
Veteran's claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


